Exhibit 10.2
 
AXION INTERNATIONAL HOLDINGS, INC.
180 South Street
New Providence, New Jersey 07974-1991
 
May 10, 2011
 
James J. Kerstein
30 Cory Lane
Watchung, New Jersey 07069


Re:           Amendment of Employment Letter


James:


This letter shall serve to amend the terms and conditions of your Employment
Agreement between Axion International Holdings, Inc. and James J.
Kerstein.  Your Base Salary shall be adjusted to $185,000, which will increase
to $220,000 and $250,000 at such time the Company achieves annual revenue of
$15,000,000 and $25,000,000, respectively.
 
You are hereby awarded 100,000 options at an exercise price of $1.20 per share,
which options shall have a term of seven (7) years from May 10, 2011.  In
addition, 285,779 options held by you are hereby revised to vest when the
Company achieves annual revenues of $20,000,000 (from the previous vesting
condition of $15,000,000) and 285,779 options held by you are hereby revised to
vest upon the Company achieving annual revenues of $15,000,000 (from the
previous vesting condition of $25,000,000).
 
In addition, you hereby agree to enter into a lock-up agreement with respect to
2,000,450 shares of common stock which you currently own for a period of one (1)
year commencing on May 10, 2011.  150,000 shares of the Company’s common stock
owned by you may be transferred free of lock-up restrictions.  The remaining
shares may be transferred as follows:  no shares may be transferred until the
Company’s common stock has closed at a price of at least $3.99.  Twenty percent
(20%) of the shares may be transferred upon the Company’s common stock obtaining
the price of $4.00.  An additional Thirty percent (30%) of the shares may be
transferred if the Company’s common stock reaches $10.00.  There is no
restriction if the Company’s common stock trades at a price above $19.99 per
share.  The lock-up shall terminate on May 10, 2012.
 
If this correctly sets forth the agreement among the parties, please sign in the
space indicated below, at which it will become a binding agreement between you
and the Company.
 

 
Sincerely,
         
Axion International Holdings, Inc.
                 
By:  
/s/ Perry Jacobson  
 
Perry Jacobson, Chairman of the Board

 
 
I hereby accept the terms and conditions of
 
this amended condition of employment this
 
10th day of May 2011
         
/s/ James J. Kerstein
 
James J. Kerstein
 

 
 
 

--------------------------------------------------------------------------------

 